EXHIBIT 10.21

AMENDMENT #1 TO RESEARCH AND DEVELOPMENT AGREEMENT

This AMENDMENT #1 (“AMENDMENT #1”) to the RESEARCH AND DEVELOPMENT AGREEMENT
(the “AGREEMENT”) is effective upon execution of the NEW RESEARCH PROGRAM by and
among THE UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER (“UTMDACC”), INTREXON
CORPORATION (“INTREXON”) and ZIOPHARM ONCOLOGY, INC. (“ZIOPHARM”). Capitalized
terms used herein and not defined shall have the meaning ascribed to them in the
AGREEMENT.

Whereas, INTREXON, ZIOPHARM, and UTMDACC have a mutual interest in amending the
AGREEMENT as follows with respect to INVENTIONS arising from the performance of
certain NEW RESEARCH PROGRAMS:

Notwithstanding Sections 6.1 and 6.3 of the AGREEMENT, for any NEW RESEARCH
PROGRAM wholly funded by INTREXON and/or ZIOPHARM, INTREXON shall solely own all
INVENTIONS solely or jointly made by employees, other agents and consultants of
UTMDACC that are conceived or reduced to practice in the performance of any of
the attached Research Work Plan(s). All such INVENTIONS are hereby assigned to
INTREXON. For any NEW RESEARCH PROGRAM that is not wholly funded by INTREXON
and/or ZIOPHARM, Sections 6.1 and 6.3 shall remain in effect with respect to
such NEW RESEARCH PROGRAM. Each Research Work Plan will identify the specific
ownership rights of the parties in INVENTIONS as set forth in this AMENDMENT #1

All other terms and conditions of the AGREEMENT remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have duly executed this AMENDMENT #1 to
the AGREEMENT by duly authorized representatives.

 

THE UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER

 

By:  

    /s/ Chris McKee

              Date:        8/30/2016               
                                                     

Name:   Chris McKee, MHA                    
                                                     

Title:   Vice President, Business Operations      
                                                      INTREXON CORPORATION   
                                                     

 

By:  

    /s/ Jeffrey Perez

              Date:        8/25/2016               
                                                     

Name:   Jeffrey Perez                                                           
              

Title:   Senior Vice President                    
                                                     



--------------------------------------------------------------------------------

ZIOPHARM ONCOLOGY, INC.   

 

By:  

    /s/ Caesar Belbel

              Date:        8/29/2016               
                                                     

Name:

  

Caesar Belbel

           

Title:

  

EVP, COO, Chief Legal Officer

     